Exhibit 10.5
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
This First Amendment to Employment Agreement, dated to be effective November 17,
2008 (this “Amendment”), is made by and between Helix Energy Solutions Group,
Inc., a Minnesota corporation (the “Company”), and Anthony Tripodo
(“Executive”).
WHEREAS, the Company and Executive have entered into an Employment Agreement
dated effective as of June 25, 2008 (the “Employment Agreement”) setting forth
the terms and conditions of Executive’s employment with the Company; and
WHEREAS, the Company and Executive now desire to amend the Employment Agreement
to revise Section 2(c) and Section 3 thereof in their entirety;
NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive agree as follows:

  1.  
The Employment Agreement is hereby amended such that Section 2(c) thereof shall
read as follows, which shall supersede and replace Section 2(c) of the
Employment Agreement in its entirety:

2. (c) “Annual Cash Compensation” means, with respect to a Change in Control,
the sum of (i) the amount of Executive’s Base Annual Salary for the year in
which the Change in Control occurs and (ii) the target AICP bonus which could be
payable to Executive under the AICP for the calendar year in which the Change in
Control occurs assuming that the Company and Executive have fully met all
performance criteria (financial, personal or otherwise) but not including a
multiplier that may be applicable to result in a maximum bonus, and annualized
for the purpose of this calculation; provided however, that if the target bonus
opportunity or the performance criteria for an AICP bonus has not been
established for the year of the Change in Control, the AICP amount under this
definition shall be calculated using the target bonus opportunity from the
immediately preceding calendar year.

  2.  
The Employment Agreement is hereby amended such that Section 3 thereof shall
read as follows, which shall supersede and replace Section 3 of the Employment
Agreement in its entirety:

3. Duration. This Agreement shall become effective on the Effective Date and
shall terminate on the second (2nd) anniversary of the Effective Date, unless
earlier terminated as hereinafter provided, provided that commending on the
second anniversary date of the Effective Date and each second anniversary date
thereafter, the term of this Agreement shall automatically be extended for two
additional years unless no later than ninety (90) days prior to the applicable
anniversary date the Company or Executive shall give written notice to the other
that it or he, respectively, does not wish to extend the term of this Agreement,
in which case this Agreement shall terminate on the applicable anniversary date.

  3.  
Except as amended by this Amendment, the Employment Agreement shall remain in
full force and effect as written.

 

1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this First Amendment to Employment
Agreement to be executed to be effective on the date first above written.

          HELIX ENERGY SOLUTIONS GROUP, INC.    
 
       
By:
  /s/ Owen Kratz   /s/ Anthony Tripodo
 
        Name: Owen Kratz   Anthony Tripodo Title: President and Chief Executive
Officer    

 

2